Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Status
Claims 1, 12 and 15 are pending. No claim has been amended. Claims 1 and 12 are being examined in this application. In the response to the restriction requirement, Applicants elected Hutchinson-Gilford progeria syndrome. Claim 15 is withdrawn as being drawn to a nonelected species.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 10/27/2021 is insufficient to overcome the rejection of claims 1 and 12 based upon 35 U.S.C. 103 as set forth in the last Office action.
Applicant argues that “[i]t was known at the filing date that once targeted to the nucleus, the progerin remains permanently anchored in the inner nucleus membrane, due to its farnesyl group that cannot be cleaved (as compared to the normal lamin A protein). Therefore, the “membrane-bound” progerin cannot be degraded through the proteasome pathway, and the skilled person would have logically assumed that using a proteasome inhibitor may have increased accumulation of the farnesylated protein in the nucleus due to the complete blockade of the upstream proteasome degradation”.
	Applicant additionally argues that “[i]t was also known, at the filing date of the present application, that the progeroid syndrome was associated with a decreased activity of the proteasome. In 2009, Viter et al., (see enclosed) studied the effect of progerin on the accumulation of oxidized proteins in fibroblasts from HGP patients and concluded the following: “In summary, the results of this Study show that HGPS fibroblast cells have a reduced ATP content and an increased presence of MnSOD, there are high levels of ROS and protein oxidation as well as a decrease in active proteasome subunits and total proteasome activity. All of these factors combine to encourage protein modification and accumulation, causing cellular dysfunction. That proteasome activity is impaired in progeroid syndrome is further clearly described in Gabriel et al., which investigates the cellular mechanisms involved in the Hutchinson-Gilford progeria syndrome (HGPS). The results show that proteasome activity and autophagy are impaired in HGPS cells”. 
Applicant also argues that “[T]he examiner noticed that that SFN/MG132 reduces progerin levels by 37 % in treated cells and alleges that it would give expectation of success to the skilled person of using MG132 to treat HGPS. This conclusion is in my opinion, in complete contradiction with the teaching of Gabriel et al. that clearly teaches away the use of proteasome inhibitors”.
	Applicant further argues that “[A]nderson clearly indicates (see notably the description of figure 5) that “there are two pathways which degrade misfolded/mfolded proteins which are ubiquitinated. The former is the proteasome pathway, and the latter is the aggresome pathway, which requires HDAC 6 activity” and therefore proposes the use of a proteasome inhibitor (such as bortezomib) and/or of an aggresome imhibitor (such as tubacin). As it was known that the progerin is permanently bound to the membrane, it was therefore also known (1) that the progerin syndrome was not a protein deposit disorder associated with misfolded/unfolded proteins and (11) that the progerin was not degraded through the proteasome pathway. It is thus relevant to note that, while Anderson mentions a list of protein accumulation disorders, the progerin syndrome is not disclosed herein. My second point is that the only exemplified protein accumulation disorder in Anderson is multiple myeloma. It is hereby important to remember that the targeted effect of a cancer treatment is to kill the cancer cells. The cytotoxic effect of the protein degradation inhibitors (i.e., the proteasome inhibitor and/or the aggresome inhibitor) is thus clearly described by Anderson as a therapeutic purpose (notably in the description of figures 5 and 6). “FIG. 5 graphically depicts protein degradation pathways and the scientific rationale for combining VELCADE [i.e., the proteasome inhibitor bortezomib] with tubacin in the treatment of protein degradation disorders. There are two pathways which degrade misfolded/unfolded proteins which are ubiquitinated. The former is the proteasome pathway, and the latter is the aggresome pathway, which requires HDAC 6 activity. Therefore inhibition of both pathways by specific inhibitors bortezomib (VELCADE®) and tubacin induced accumulation of cvtotoxic misfolded/imfolded proteins. FIG. 6 shows that tubacin significantly enhances Velcade-induced cytotoxicity in MM cell lines.” To my mind, such disclosure could not have given any expectation of success to the skilled person of the use of a protein degradation inhibitor to treat the progeroid syndrome, where the therapeutic purpose is at the very contrary to preserve the cells”.
Applicant also argues that “[U]nexpectedly, we have however discovered that the specific proteasome inhibitor MG132, and its close derivatives, not only induced progerin-degradation through autophagy but even more importantly specifically downregulated prelamin A aberrant mRNA splicing by SRSF, which is the original cause of the disease. These compounds, contrary to bortezomid and carfilzomib, significantly improved progerin clearance”.
Applicant’s arguments are not persuasive.
Gabriel et al. do NOT teach away from using proteasome inhibitors. In fact, Gabriel et al. teach that progerin levels were reduced in SFN-treated cells by 28% and furthermore reduced by 37% in SFN-MG132- treated cells by comparison to mock-treated counterparts (page 82, left column, last para). Thus, Gabriel et al. encourages lowering progerin levels with the combination of SFN and MG132.
As discussed in the rejection below, Anderson et al. teach a method of treating a subject suffering from or susceptible to a protein degradation disorder comprising administering to a subject in need thereof a therapeutically effective amount of MG132.
	Anderson et al. do not teach the protein degradation disorder is progeroid syndrome. However, Graziotto et al. teach that boosting autophagy in models of Hutchinson-Gilford progeria syndrome (HGPS), Parkinson and Alzheimer diseases can reduce the accumulation of the disease protein and protect against toxicity associated with protein aggregation, and Ding et al. teach that inhibition of proteasome by MG132 induced autophagy.
Therefore, one of ordinary skill in the art would have been arrived at the instantly claimed invention, with a reasonable expectation of success, by boosting autophagy with MG132 in patients suffering from HGPS because Graziotto et al. teach that HGPS can be treated by boosting autophagy, and Ding et al. teach that MG132 induces autophagy.
With respect to Applicant’s arguments regarding unexpected results (i.e. that MG132 induced progerin-degradation through autophagy and specifically downregulated prelamin A aberrant mRNA splicing by SRSF), as discussed in the rejection below, Ding et al. teach that MG132 induces autophagy.
Furthermore, the Examiner submits the reference of Moulton et al. (J Biol Chem. 2014 Feb 14;289(7):4126-34).
Moulton et al. teach that MG132 blocked the decrease of SRSF1 protein expression (page 4130, left column, first para; Fig. 5).
Therefore, the claimed MG132 induced autophagy and downregulation of SRSF would have been expected by the skilled artisan.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2006/0239909) in view of Graziotto et al. (Autophagy, 8:1, 147-151, 2012) and Ding et al. (Am J Pathol. 2007 Aug;171(2):513-24).
Anderson et al. teach a method of treating a subject suffering from or susceptible to a protein degradation disorder comprising administering to a subject in need thereof a therapeutically effective amount of a protein degradation inhibitor (i.e. a proteasome inhibitor) (claim 1), wherein the protein degradation inhibitor is MG132 (claims 1 and 14).
	Anderson et al. do not teach the protein degradation disorder is progeroid syndrome.
Graziotto et al. teach that “[T]he most common form of Hutchinson-Gilford progeria syndrome (HGPS) is caused by a de novo mutation in exon 11 of the lamin A gene. This mutation activates a splice donor, leading to production of a lamin A variant with an internal deletion of 50 amino acids. This protein is termed progerin and is defective in a critical posttranslational processing step” (page 147, right most column, 1st para).
Graziotto et al. further teach that boosting autophagy in models of these disorders (i.e. HGPS, Parkinson and Alzheimer diseases) can reduce the accumulation of the disease protein and protect against toxicity associated with protein aggregation (page 148, right most column, 3rd para).
Ding et al. teach that inhibition of proteasome by MG132 induced autophagy (page 515, left column, 2nd para; Fig. 3).
It would have been obvious to one of ordinary skill in the art to treat a subject suffering from the protein degradation disorder HGPS with the protein degradation inhibitor MG132 because Graziotto et al. teach that HGPS is a protein degradation disorder that can be treated by boosting autophagy, and Ding et al. teach that MG132 induces autophagy.
One of ordinary skill in the art would have reasonably expected to treat HGPS by administering MG132 because Ding et al. teach that MG132 induces autophagy and Graziotto et al. teach boosting autophagy to treat HGPS.

Response to Arguments
Applicant’s arguments filed on 10/27/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendments”. 
For the reasons stated above the rejection is maintained.
	


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658